          Case 8-19-76260-ast                       Doc 169             Filed 10/16/19                Entered 10/16/19 09:50:29

B2030 (Form 2030) (12/15)




                                      United States Bankruptcy Court
                                        Eastern
                                        _______________              New York
                                                        District Of _______________


In re     Absolut Facilities Management, LLC et al
                                                                                                           19-76260
                                                                                                 Case No. ___________________

Debtor                                                                                                     11
                                                                                                 Chapter ____________________

                         DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

1.   Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above
     named debtor(s) and that compensation paid to me within one year before the filing of the petition in
     bankruptcy, or agreed to be paid to me, for services rendered or to be rendered on behalf of the debtor(s) in
     contemplation of or in connection with the bankruptcy case is as follows:

                                                                                                               350,365.97
     For legal services, I have agreed to accept . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $______________

                                                                                                             350,365.97
     Prior to the filing of this statement I have received . . . . . . . . . . . . . . . . . . . . . . . . $______________

     Balance Due . . . . . . . . . . . . . . . . . . . . . . . . . . ......................................................
                                                                        . . . . . . . . . . . . . . . . . . . . . . . . . . $.      0
                                                                                                                            . $______________

2.   The source of the compensation paid to me was:

           □X   Debtor                         □     Other (specify)

3.   The source of compensation to be paid to me is:

           □X   Debtor                         □     Other (specify)

4.         □X I have not agreed to share the above-disclosed compensation with any other person unless they are
           members and associates of my law firm.

           □  I have agreed to share the above-disclosed compensation with a other person or persons who are not
           members or associates of my law firm. A copy of the agreement, together with a list of the names of the
           people sharing in the compensation, is attached.

5.   In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy
     case, including:

     a.    Analysis of the debtor' s financial situation, and rendering advice to the debtor in determining whether to
           file a petition in bankruptcy;

     b.    Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

     c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned
           hearings thereof;
          Case 8-19-76260-ast              Doc 169         Filed 10/16/19           Entered 10/16/19 09:50:29

B2030 (Form 2030) (12/15)

     d.   Representation of the debtor in adversary proceedings and other contested bankruptcy matters;

     e.   [Other provisions as needed]




6.   By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                                      CERTIFICATION

              I certify that the foregoing is a complete statement of any agreement or arrangement for payment to
           me for representation of the debtor(s) in this bankruptcy proceeding.

           October 16, 2019
           ______________________
           Date                                     Signature of Attorney
                                                Loeb & Loeb, LLP, 345 Park Avenue, New York, New York 10154
                                                212-407-4820 (P); 212-202-5431 (F); scarroll@loeb.com
                                                    Name of law firm
